Citation Nr: 1228619	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, which denied entitlement to service connection for PTSD.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.


FINDINGS OF FACT

1.  The medical evidence shows a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

2.  The credible supporting evidence demonstrates that the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity, and a psychologist with whom VA has contracted confirmed that the claimed stressors are adequate to support a diagnosis of PTSD.

3.  The claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.

4.  The Veteran's lay testimony is sufficient to establish the occurrence of the claimed in-service stressors. 

5.  The medical evidence establishes a link between current symptoms and the Veteran's in-service stressors.
CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092-01 (July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

Relevant Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As is particularly relevant here, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  Under this amendment, if a veteran's claimed stressor is related to his or her fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As such, the provisions are applicable to this case. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Board notes at the outset that the alternate means of establishing service connection under 38 C.F.R. § 3.303(b) are not applicable in this case.  There is no contention or evidence in the record of any of the enumerated chronic diseases manifesting during service or within one year of termination.  Therefore, service connection is not established by presumption.

There is slight evidence that PTSD symptomatology existed before 2006, in the form of one statement by the Veteran during the 2008 evaluation, wherein he reported that symptoms had been with him since Vietnam.  For the reasons outlined below, the Board finds that service connection is established under the amended regulations at 38 C.F.R. § 3.304(f).  Therefore, it is not necessary to discuss whether service connection is also established by continuity of symptomatology.  38 C.F.R. §§ 3.307, 3.309.



In-service stressors

The Board notes at the outset that VA has verified and conceded the stressor of the Veteran learning of the death of his friend, William Theisen.

Turning to the remaining claimed stressors, the record shows that the Veteran served in Vietnam from March 1969 to October 1970.  He has reported in lay statements and treatment records that during his deployment he saw a lot of death and dead bodies everywhere.  He was exposed to harsh conditions and direct combat throughout his time in country.  He witnessed others being wounded.  At the time of the trauma he felt significant fear of death or physical injury, intense fear or horror, helpless, stunned, and in shock.  He also learned while overseas that a good friend from his hometown who had enlisted with him had died in Vietnam.  The Veteran experienced survivor's guilt and felt responsible for his friends' death.  The Board can find no reason to doubt the credibility of the Veteran's statements.  Based on the foregoing, the Board finds that the evidence shows that the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity.

"Dr. E.," a psychologist with whom VA contracted, evaluated the Veteran in December 2008.  His medical opinion confirmed that the claimed stressors are adequate to support a diagnosis of PTSD.  He stated in the addendum to his medical evaluation that the "initial source of such stressor is related to war traumatic experiences while serving in Vietnam.  The diagnosis of PTSD extends beyond just the death of his friend, [and] also includes direct combat, threat of imminent combat, and exposure to dead bodies."

Having established that 1) the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity, and 2) a psychologist with whom VA contracted confirmed that the claimed stressors are adequate to support a diagnosis of PTSD related to the claimed stressors, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors, so long as the claimed stressors are consistent with the places, types, and circumstances of the veteran's service.

As discussed earlier, the Veteran served in Vietnam for 18 months in 1969-1970.  His personnel records reflect that he is the recipient of the National Defense Service Medal, the Vietnam Service Medal with Four Bronze Service Stars, the Republic of Vietnam Campaign Medal, the Army Commendation Medal, and the Civil Actions Medal Expert (Rifle).  The Veteran's records indicate that he participated in the TET 69 Counteroffensive and 13 unnamed campaigns in Summer-Fall of 1969 and Winter-Spring of 1970.  The Board notes that the claimed stressors of witnessing others being wounded, exposure to direct combat, seeing many dead bodies, and experiencing intense horror and fear of death or physical injury are consistent with the places, types, and circumstances of his service.  Therefore, the Board finds that the Veteran's lay testimony alone is sufficient to establish the occurrence of these claimed in-service stressors.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Under the amended regulations at 38 C.F.R. § 3.304(f), the Board finds that there is credible supporting evidence that the claimed in-service stressors occurred.

Current diagnosis

The medical evidence of record diagnoses the Veteran with PTSD in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV).

The Veteran first sought medical treatment for PTSD symptoms in July 2006, when he experienced flashbacks for the first time.  He saw his primary care physician, "Dr. T.," and reported having a flashback and delusion of the Vietcong attacking his house.  The Veteran had not experienced flashbacks to his tours in Vietnam before and Dr. T. described him as extremely anxious about them.  The Veteran reported he had not been sleeping well due to nightmares and flashbacks waking him up.  He stated that he served two years and saw a lot of combat but did not want to discuss further details.  Dr. T's relevant impressions were PTSD with exacerbation and chronic depression, and he prescribed Zyprexa to aid with sleep.

Dr. T referred the Veteran to "Mr. H.," a private licensed therapist.  The Veteran treated regularly with Mr. H. from August 2006 through June 2007.  The treatment records reflect that at the time of initial session the Veteran was experiencing interrupted sleep, difficulty with concentration, nervousness, and flashbacks.  He described his first flashback, which occurred at his home, stating that he felt extremely scared and could not be inside the house.  He believed the enemy was attacking his house.  He hid in the yard because he was afraid of being inside.  The Veteran described it as feeling like he was back in Vietnam.  He was not sure why this happened but thought it might be related to seeing stories on TV about Iraq, Lebanon, and Israel.  Mr. H.'s diagnostic impression was PTSD (rule out major depressive episode) and he assigned a Global Assessment of Functioning (GAF) score of 60.

Mr. H's progress notes show that the Veteran continued to have flashbacks and experience graphic, violent memories and nightmares that woke him up.  The Veteran did not like to talk about his experiences to his wife because he did not want to subject her to their content.  Mr. H. noted that the Veteran did not choose to talk directly about his experiences but that "it appears as though they were horrific."  The Veteran tended to remember his experiences more at night because when he was in the war, nighttime was when he was most vulnerable, although there was never a safe time or place.  The March 2007 progress note stated that the Veteran had been diagnosed with PTSD and depression.  Anti-depressant medication had been helpful.  Mr. H. noted that before coming to treatment, the Veteran had never visited the local monument that was dedicated to his friend that had died.  The Veteran was discharged in June 2007, having made good progress.

The Veteran saw Dr. T. in July 2008 for hypertension management and renewal of prescriptions for his PTSD symptoms.  He reported that after a change in medication he was having more mood changes and swings, sweats, and breakthrough nightmares.  Dr. T. noted that the Veteran had served two tours in Vietnam and "had some subsequent sequelae of such."  During this appointment, Dr. T. did some depression counseling and the Veteran "broke into tears and was tremulous when recounting episodes of trauma from Vietnam."  Dr. T. restated his diagnosis of PTSD and set up a consultation with Dr. H.

The Veteran returned to Mr. H. in August 2008 because nightmares and flashbacks were beginning to return.  He was waking up and seeing dead bodies, having memories of his tours in Vietnam, and could not go back to sleep because he was afraid.  The Veteran was still taking Zyprexa for his depression.  His mood was worried and depressed, and he felt very sad that the symptoms of flashbacks were recurring.  Mr. H. noted that the Veteran was on the front lines and had seen a lot of death and that he was just beginning to deal with all the stress from that trauma.  The recent flashbacks were very frightening to the Veteran and he saw dead bodies everywhere.  He also remembered long spells of wasted time in Vietnam.  Mr. H. noted that the Veteran did not discuss these things with other Veterans and had not visited the Vietnam memorial.  Mr. H. opined that all of these issues, as well as the survivor's guilt over his friend's death, played important roles in the Veteran's PTSD.  The Veteran continued treating with Mr. H through March 2009.  The progress notes suggest that perhaps some of the nightmares were triggered by hot and humid weather, because the Veteran had never been anywhere as hot as it was when he was in Vietnam.

In December 2008, a psychologist contracted by the VA, Dr. E., conducted an initial evaluation for PTSD.  Dr. E. noted the Veteran's dates of service and that he participated in combat activity in Vietnam, serving in a war zone.  Dr. E. reviewed the service personnel records, the treatment notes of Dr. T. and Mr. H., and the Veteran's lay statements.  The Veteran reported that PTSD symptoms had always been present since Vietnam but the recent wars had triggered memories of Vietnam and emotions.  The Veteran reported current depression, sadness, irritability, nightmares, and difficulty sleeping several times a week.  Dr. E. described the severity and duration of the psychiatric symptoms as moderate and chronic.  Dr. E. noted the Veteran's medals and commendations and that his main occupation in Vietnam was as an engineer operating heavy machinery.  The Veteran also worked as a mine sweeper, and was exposed to dead bodies, harsh conditions, and some direct combat.  It was very difficult for the Veteran to discuss events in Vietnam and he cried when conversing about the death of his friend.

Dr. E. noted that there was no history of a post-military traumatic event.  There was no previous psychiatric hospitalization, and the Veteran had only treated with Mr. H.  Dr. E. stated that the Veteran is a reliable historian and that the stressors occurred when he was overseas with the 93rd engineer battalion.  The psychologist summarized the stressors as: witnessing others being wounded, experiencing a close friend's death, exposure to dead bodies, very harsh conditions, and direct combat, all of which was ongoing during his time in Vietnam.  Dr. E. noted that the Veteran never sought any help or talked to anyone about these experiences until he sought counseling in 2006.  At the time of the trauma, the Veteran did have significant response to the stressors, including fear of death or physical injury, intense fear or horror, and feeling helpless, stunned, and in shock.  He re-experienced the events through persistent recurring recollection and flashbacks several times a week.  Exposure to similar events like news of the current war in Iraq led to persistent intense distress.  Dr. E. also stated that there was a persistent physiological reactivity to cues symbolizing aspects of the event; namely that the Veteran became very emotional and his heart rate accelerated.

The Veteran avoided stimuli associated with the trauma by persistently avoiding thoughts, feelings, or conversations on the trauma or on war in general.  He avoided news and television programs about the war, and activities, places, and people that arouse recollections of the event.  He did not feel comfortable talking about it with other veterans or veteran organizations.  Dr. E. noted a tendency toward avoidance and isolation.

Dr. E. assessed that, due to the traumatic event, the Veteran experienced symptoms of increased arousal, including persistent difficulty falling or staying asleep, nightmares several times per week, persistent irritability, and a persistent and exaggerated startle response, especially to loud noises.

Dr. E. opined that the Axis I diagnosis of PTSD met the DSM-IV diagnostic criteria because certain elements were present.  Namely, under Criteria A, the Veteran had been exposed to a traumatic event involving actual death, threatened death, serious injury, threat to the physical integrity of self, and threat to the physical integrity of others.  The Veteran responded with intense fear, helplessness, and horror.  Under Criteria B, he persistently experienced the traumatic event through recurrent recollection and dreams of the event, intense distress at exposure to a similar event, and physiological reactivity symbolizing an aspect of the event.  Under Criteria C, he demonstrated persistent avoidance of stimuli associated with the trauma by making efforts to avoid thoughts, feelings, or conversation associated with the trauma; making efforts to avoid activities arousing the event; and showing a restricted range of affect.  Under Criteria D, he had difficulty falling or staying asleep, irritability, and exaggerated startle response, all of which are persistent symptoms of increased arousal.

Dr. E. noted that the disturbance caused distress or impairment in social, occupational, or other areas of functioning.  He found the disease was chronic with symptoms lasting three months or more, with moderate impairment.  He found no other current Axis I diagnosis.  He assigned a GAF of 65. 

Finally, VA treatment records from September 2008 to September 2010 reflect an active diagnosis of PTSD.  Records from 2008 note that the Veteran was treating with Mr. H.

The Board finds that the thorough opinion of Dr. E. is medical evidence diagnosing the PTSD in accordance with 38 C.F.R. § 4.125(a), conforming to the DSM-IV.  Moreover, the findings of Dr. E. are fully supported by and consistent with the treatment notes and diagnoses of Dr. T. and Mr. H.  There is no evidence contradicting a current diagnosis of PTSD.  Therefore, the Board finds that the requirement of a current diagnosis for service connection for PTSD is established.

Nexus

The final requirement for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is medical evidence establishing a link between current symptoms and an in-service stressor.

In this case, all of the private treatment notes and evaluations of record connect the Veteran's current symptoms and diagnosis to his in-service stressors.  Dr. T. described the flashback and other PTSD symptoms as subsequent sequelae of the Veteran's two tours in Vietnam.  Dr. H., who treated the Veteran regularly for more than a year, felt that the Veteran's flashbacks in which he saw dead bodies; isolation and avoidance of his experiences in Vietnam and war and any reminders thereof; survivor's guilt; and nightmares all played important roles in his PTSD.  Mr. H. noted that the Veteran was on the front lines and had seen a lot of death and that he began to deal with all the stress from that trauma when he sought counseling after his first flashbacks in 2006.  Finally, Dr. E. directly connected the current symptoms and in-service stressors, stating that the initial source of the stressor was related to war traumatic experiences while serving in Vietnam.  Further, Dr. E. opined that the diagnosis of PTSD extended beyond the death of his friend to include direct combat, threat of imminent combat, and exposure to dead bodies.  There is no medical evidence controverting this link.

Based on the foregoing, the Board finds that the medical evidence establishes a link between current symptoms and an in-service stressor.

The Board concludes that the evidence establishes that the Veteran is entitled to service connection for PTSD under the amended regulations set forth in 38 C.F.R. § 3.304(f).  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. at 53.  Also, PTSD has been diagnosed as the source of the Veteran's symptoms.  As noted above, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service stressor events.  The chronic mental disability resulting from the in-service stressful events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.

      (CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


